Judgment unanimously affirmed. Memorandum: The record supports Supreme Court’s determination that defendant’s statement to the police was not involuntarily made (see, CPL 60.45; People v Torres, 186 AD2d 466, lv denied 81 NY2d 795; People v Schultz, 161 AD2d 970, lv denied 76 NY2d 944) and that it was therefore *956admissible for impeachment purposes (see, People v Maerling, 64 NY2d 134, 140). By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not knowingly, intelligently and voluntarily made (see, People v Brown, 233 AD2d 947, lv denied 89 NY2d 940; People v Downing, 225 AD2d 1094, lv denied 88 NY2d 846). We decline to exercise our power to address that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J.— Robbery, 1st Degree.) Present—Denman, P. J., Green, Doerr, Balio and Fallon, JJ.